Goldstein, J.,
dissents and votes to affirm the order appealed from, with the following memorandum, in which Crane, J., concurs: The plaintiff claimed she was crossing the street in front of a stopped van, whose driver “indicated that I could *628cross in front of her.” The defendant claimed that her car was stopped behind the van waiting for an opportunity to enter a turning lane to turn left. As the defendant moved her vehicle from behind the van into the turning lane, she heard a “thud.” The defendant did not recall whether her foot was on the brake or the accelerator when the accident occurred. She claimed she did not. see the plaintiff before impact.
The plaintiff did not hear any sounding of horns before impact.
In support of her motion for summary judgment, the defendant claimed that the plaintiff was not crossing at an intersection, and therefore that the plaintiff violated Vehicle and Traffic Law § 1152 (a) when she failed to yield the right of way to the defendant. However, the plaintiff’s alleged lack of due care does not mean that the defendant was not at fault in the happening of the accident (see, Ruocco v Mulhall, 281 AD2d 406). Indeed, in a similar situation, where the defendant made a wide turn around a parked vehicle and hit the plaintiff, who was not walking in a crosswalk, this Court found that there was evidence that both the plaintiff and the defendant were at fault, and set aside a jury verdict in favor of the defendant on the ground that it was against the weight of the credible evidence (see, Finkel v Benoit, 211 AD2d 749).
The fact that the defendant claimed that she did not see the plaintiff until after impact does not establish the defendant’s entitlement to judgment as a matter of law. One could infer from the evidence in the record that the defendant proceeded blindly around the stopped van, without sounding her horn, and that her failure to do so when her view was obstructed was negligent (see, Thomson v Gasteiger, 199 App Div 744).
Vehicle and Traffic Law § 1146 provides that “every driver of a vehicle shall exercise due care to avoid colliding with any * * * pedestrian * * * by sounding the horn when necessary.” Failure to comply with this provision constitutes negligence, even if the plaintiff failed to exercise due care in crossing the roadway in a place other than an intersection or crosswalk (see, Ruocco v Mulhall, supra).
In view of the foregoing, I believe that summary judgment was properly denied.